In re Baham, Chester; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of St. Tammany, 22nd Judicial District Court, Div. “B”, Nos.^ 169637, 169638; to the Court of Appeal, First Circuit, No. KW90 1908.
Granted. The ruling of the trial judge revoking probation is reversed. A rule to revoke probation, whether commenced with a warrant or a summons, must be supported by an affidavit. La. Code Crim.P. arts. 899(A), 202 and 203. Case remanded to the district court for further proceedings.
DENNIS, J., would grant and docket for an opinion.
LEMMON & COLE, JJ., dissent from the order.